Case 2:20-cv-08646-TJH-SP Document 11 Filed 10/30/20 Page 1 of 11 Page ID #:48




 1   J. Curtis Edmondson (CSB 236105)
     Edmondson IP Law
 2
     2660 SE 39th Loop, Suite D
 3   Hillsboro, OR 97123
 4   503-336-3749/ FAX: (503) 482-7418
     jcedmondson@edmolaw.com
 5
 6   Attorney for Defendant
     JOHN DOE subscriber assigned IP address 47.144.166.78
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10    STRIKE 3 HOLDINGS, LLC,       )
      Plaintiff,                    ) Case No.: 2:20-cv-08646-TJH-SP
11    vs.                           )
12                                  ) DEFENDANT’S ANSWER and
       JOHN DOE subscriber assigned ) AFFIRMATIVE DEFENSES and
13     IP address 47.144.166.78     ) COUNTERCLAIMS
14                                  )
                                    )
15                                  ) JURY TRIAL DEMAND
16    Defendant.                    )
                                    )
17                                  )
18                                  )
                                    )
19                                  )
20
     Defendant JOHN DOE subscriber assigned IP address 47.144.166.78
21
22   (hereinafter “John Doe”) by and through counsel hereby answers Plaintiff’s (“S3H”)
23   complaint for copyright infringement.
24
25
26
27
28

                      ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                                             1
Case 2:20-cv-08646-TJH-SP Document 11 Filed 10/30/20 Page 2 of 11 Page ID #:49




 1
 2                                            Introduction
 3         1. With regard to paragraph 1, denied.
 4         2.     With regard to paragraphs 2 and 3, John Doe has no knowledge of these
 5   facts, and therefore denied.
 6         3.     With regard to paragraphs 4, deny and with regard to 5, deny that
 7   Plaintiff has technology to link an infringer with the subscriber of the IP address.
 8         4.      With regard to paragraph 6, admitted as to factual statements regarding
 9   S3H improperly bringing an action in Florida State Court. Denied that the Florida
10   State Court had subject matter or personal jurisdiction over S3H’s copyright claim.
11   Plaintiff’s statement that it can litigate in either in the Central District of California
12   or the Florida State Court in Miami-Dade County is contrary to law as state courts
13   have no jurisdiction as to copyright claims.
14         5.     With regard to paragraph 7, this a statement of law and requires no
15   response.
16
17                                       Jurisdiction and Venue
18         6.     With regard to paragraphs 8-12 as to jurisdiction for the claim, denied
19   that the acts of infringement occurred by John Doe. With regard to allegations
20   regarding Maxmind, Maxmind cannot correlate the infringing device with the IP
21   address, and is denied.
22
23
24
25
26
27
28

                        ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                                               2
Case 2:20-cv-08646-TJH-SP Document 11 Filed 10/30/20 Page 3 of 11 Page ID #:50




 1
 2
                                                 Parties
 3
 4         7.     With regard to paragraphs 13 John Doe has no knowledge of these

 5   alleged facts, and therefore denies.

 6         8.     With regard to paragraphs 14, John Doe is not an infringer, so therefore

 7   denies.

 8
 9                                          Factual Background

10         9.     With regard to paragraphs 15-48, John Doe has no knowledge of these

11   alleged facts, and therefore denies.

12                                              COUNT I

13                                  Direct Copyright Infringement

14         10.    With regard to paragraph 49 John Doe incorporates by reference the the

15   previous responses in paragraphs 1-48 in this Answer.

16         11.    With regard to paragraphs 50-52, John Doe has no knowledge of these

17   allegedfacts, and therefore denies.

18         12.    With regard to paragraphs 53 (and subparts), denied

19
20         WHEREFORE, John Doe respectfully requests that S3H be denied such relief

21   as requested in their prayer on pages 8-9 of the complaint, and award John Doe

22   reasonable attorney fees and costs pursuant to statute and any other relief this Court

23   may grant.

24
25
26
27
28

                       ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                                              3
Case 2:20-cv-08646-TJH-SP Document 11 Filed 10/30/20 Page 4 of 11 Page ID #:51




 1
 2
 3                            DEMAND FOR JURY TRIAL
 4                        John Doe hereby demands a trial by jury.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                    ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                                           4
Case 2:20-cv-08646-TJH-SP Document 11 Filed 10/30/20 Page 5 of 11 Page ID #:52




 1
 2                              AFFIRMATIVE DEFENSES
 3
           13.    While John Doe has not infringed the works at issue, he is raising these
 4
     affirmative defenses as is his right and are not and should not be deemed an admission
 5
     of infringement.
 6
 7
 8                           I. FAILURE TO MITIGATE DAMAGES

 9         14. S3H has made no attempt to mitigate any actual or perceived damages,

10   including but not limited to sending out DMCA take-down notices to the ISP for the

11   IP address. The cost of sending DMCA notices is practically nil compared to the cost

12   of filing a lawsuit and the process of sending DMCA notices can be automated. The

13   sending of DMCA notices to the ISP can result in the termination of the Internet

14   account, solving the alleged problem for S3H. Further, S3H can identify the bittorrent

15   “initial seeders” of the works at issue and take appropriate action, such as, either by

16   corrupting the swarms, or by filing lawsuits against the seeders, rather, they actively

17   encourage such seeding.

18
                 II. UNCLEAN HANDS AND INEQUITABLE CONDUCT
19
20         15. S3H has unclean hands in their enforcement of the copyrights that are at

21   issue in this case. S3H has improperly filed a state court action for which there is or

22   was no subject matter or personal jurisdiction over John Doe.

23
24                        III. WAIVER AND IMPLIED LICENSE
25         16. S3H has waived its copyrights by simultaneously distributing free versions
26   of its movies across numerous websites, with no obligation by the consumer to
27   purchase those movies. S3H was aware of such free distribution.
28

                        ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                                               5
Case 2:20-cv-08646-TJH-SP Document 11 Filed 10/30/20 Page 6 of 11 Page ID #:53




 1                                 IV. COPYRIGHT MISUSE
 2          17. S3H has knowingly misused court process and procedure, inter alia, the
 3   Florida state court process, for which the court in Florida has no subject matter or
 4   personal jurisdiction over a copyright claim. Congress has not extended jurisdiction
 5   to allow S3H to file claims in state court, bypassing the federal rules of civil procedure,
 6   and the oversight of a Federal Court system.
 7
 8                    V. FAILURE TO JOIN NECESSARY PARTIES
 9
            18. S3H has failed to join all actual and potential joint infringers including,
10
     but not limited to, other participants in the BitTorrent swarm and the website that
11
     hosted the “.torrent’ file.
12
13
                  VI. FAIR USE AND OTHER STATUTORY DEFENSES
14                              17 U.S.C. 107-122, 512
15
            19. Defendant is entitled to the statutory defenses under 17 U.S.C 107 to 17
16
     U.S.C 122, and 17 USC 512 (DMCA).
17
18
               VII. SINGLE SATISFACTION AND EQUITABLE OFFSET
19
20          20. Defendant claims that other members of the same torrent hash have settled

21   barring further recovery. Further, Defendant is entitled to an equitable offset based

22   on prior settlements for the same work.

23
24                                      VIII. STANDING
25          21. Defendant lacks standing to bring these claims as they are not the owner
26   of the copyright.
27
28

                         ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                                                6
Case 2:20-cv-08646-TJH-SP Document 11 Filed 10/30/20 Page 7 of 11 Page ID #:54




 1                                DEFENDANT’S COUNTERCLAIM
 2
                                   JURISDICTION AND VENUE
 3
 4          24.    This action arises out of violations of plaintiffs’ civil rights under 42
 5   U.S.C. §1983. Jurisdiction is proper under 28 U.S.C. §1357. This court is the proper
 6   venue for this action pursuant to 28 U.S.C. §1391(b) in that counterdefendant resides
 7   in this judicial district.
 8                                           PARTIES
 9
            25.    Counterclaimaint is the Defendant JOHN DOE subscriber assigned IP
10
     address 47.144.166.78.
11
            26.    Counterdefendant, is the Plaintiff Strike 3 Holdings, LLC, and is a person
12
     within the meaning of 42 U.S.C. §1983.
13
14                                           COUNT 1
15                                  [Violation of 42 U.S.C. §1983]
16          27.    At all times relevant hereto, counterclaimant is a resident of Los Angeles
17   County, in a densely populated area of the South Bay.
18          28.    On or about May 20, 2020, counterdefendant Strike 3 Holdings, LLC
19   acting through its counsel filed a complaint against counterclaimant for
20   “COMPLAINT IN EQUITY FOR A PURE BILL OF DISCOVERY” in the county
21   court in and for Miami-Dade County, Florida (“State Court”) and was assigned Case
22   Number 107772092 (“Florida Lawsuit”).           This complaint was 537 pages, sued
23   numerous “Does”, and is attached as Exhibit A (the first 50 pages). The filing of and
24   pursuit of said action was done under color of law, as counterdefendant’s counsel in
25   that matter was at all times acting as an officer of the court and as such his acts are
26   imputed to his principal counterdefendant
27
28

                         ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                                                7
Case 2:20-cv-08646-TJH-SP Document 11 Filed 10/30/20 Page 8 of 11 Page ID #:55




 1
 2            29.   At the time of the filing of the “Florida Lawsuit” counterdefendant
 3   made knowingly numerous representations to the State Court, namely:
 4                  a.     The State Court had subject matter jurisdiction over
 5            JOHN DOE subscriber assigned IP address 47.144.166.78, when it
 6            fact it had no subject matter jurisdiction of said claims.
 7                  b.     That the State Court had personal jurisdiction over JOHN
 8            DOE subscriber assigned IP address 47.144.166.78 when in fact
 9            Strike 3 Holdings, LLC knew in advance of filing the Florida Lawsuit,
10            via software geolocation tools, that JOHN DOE subscriber assigned
11            IP address 47.144.166.78 was a resident of Los Angeles County.
12
13            30.   After filing of Florida Lawsuit, counterdefendant filed a motion for a
14   subpoena duces tecum to be issued by the Florida State Court notwithstanding its
15   knowledge that there was no personal jurisdiction or subject matter jurisdiction over
16   JOHN DOE. The motion was served on JOHN DOE subscriber assigned IP address
17   47.144.166.78’s internet service provider. By such acts, all done under color of law,
18   counterdefendant knew it was violating long and clearly established due process law
19   that JOHN DOE could not be haled in to a jurisdiction with which JOHN DOE had
20   no contacts, much less the minimum contacts required under the due process clause.
21            31.   JOHN DOE subscriber assigned IP address 47.144.166.78’s internet
22   service provider then received notice from his service provider that his confidential
23   subscriber information was to be released upon a motion brought in Florida State
24   Court.
25            32.   JOHN DOE subscriber assigned IP address 47.144.166.78 then hired
26   local Florida counsel to contact Strike 3’s Florida counsel. Strike 3’s Florida counsel
27   admitted that the Florida actions were simply a ruse to avoid filing a Federal
28   Complaint in the proper Federal Court.
                          ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                                                 8
Case 2:20-cv-08646-TJH-SP Document 11 Filed 10/30/20 Page 9 of 11 Page ID #:56




 1         33.      Due to the way the hearing was conducted by the County of Miami-Dade
 2   not only was JOHN DOE subscriber assigned IP address 47.144.166.78’s denied his
 3   due process rights, both procedural and substantive, he was also denied his
 4   constitutional right to have allegations of copyright infringement adjudicated before a
 5   Federal Court. That includes, but is not limited to, any discovery rights to evidence
 6   to be controlled and executed by a Federal Court.
 7         34.      By the foregoing acts, plaintiffs were deprived (or will be deprived unless
 8   enjoined) by the Strike 3 Holdings, LLC of their constitutional rights as follows:
 9         a. his right of notice and meaningful opportunity to be heard by an impartial
10               decision maker of a Federal Court in Los Angeles concerning a copyright
11               infringement action
12         b. his due process right against use of state court process unless the requisite
13               minimum contacts with the jurisdiction is present to gain discovery on a
14               Federal Claim.
15
16         35.      Strike 3 Holdings, LLC has a policy, practice and custom which foster,
17   promote, condone, and further the conduct that the Strike 3 Holdings, LLC inflicts
18   on numerous individuals who have no minimum contacts with the State of Florida.
19         36.      Further Strike 3 Holdings, LLC has no way of knowing whether an IP
20   address will be reassigned in the future by the ISP due to the dynamic nature of IP
21   address allocation, and, as such may bring this same type of action in Florida against
22   the same individual who has been assigned a new IP address by his ISP.
23         37.      As a direct and proximate result of the acts of the Strike 3 Holdings, LLC,
24   JOHN DOE subscriber assigned IP address 47.144.166.78 has suffered general and
25   special damages, including but not limited to emotional distress, humiliation,
26   embarrassment, stress, anxiety, and physical upset to their central nervous system, and
27   personal injury, attorney fees for the Florida action, all in an amount according to
28

                         ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                                                9
Case 2:20-cv-08646-TJH-SP Document 11 Filed 10/30/20 Page 10 of 11 Page ID #:57




 1   proof but in excess of $175,000.00. Further, JOHN DOE subscriber assigned IP
 2   address 47.144.166.78 are entitled to attorney fees.
 3
                    COUNTERCLAIMANT’S PRAYER FOR RELIEF
 4
     Counterclaimant prays judgment be entered as follows on the counterclaim:
 5
        WHEREFORE, plaintiffs pray judgment against counterdefendant as follows:
 6
           A. Damages as against the County in an amount according to proof but in
 7
              excess of $175,000.00;
 8
           B. An order to issue, enjoining Strike 3 Holdings, LLC from employing the
 9
              use of state court process in general and the Miami-Dade County Court in
10
              particular to conduct discovery into acts of copyright infringement for any
11
              IP address that geolocates outside the jurisdiction of Florida as the targeted
12
              IP address does not have significant contacts with the State of Florida and
13
              the Florida Court system;
14
           C. Costs, interest and attorney fees; and
15
           D. Such other relief be granted that the court considers proper and just.
16
17
18
                                            Respectfully submitted,
19
20   Dated: October 30, 2020                /s/ J. Curtis Edmondson       _
21                                          J. Curtis Edmondson
                                            Law Offices of J. Curtis Edmondson, PLLC
22                                          Hillsboro OR 97123
23                                          (503)336-3749
                                            jcedmondson@edmolaw.com
24
25
26
27
28

                       ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                                             10
Case 2:20-cv-08646-TJH-SP Document 11 Filed 10/30/20 Page 11 of 11 Page ID #:58




 1
 2
 3                            CERTIFICATE OF SERVICE
 4
 5
           I hereby certify that on this October 30, 2020, a true and accurate copy of
 6   the foregoing Answer, Affirmative Defenses, and Counterclaim was filed withthe
 7   District Court's CM/ECF system, which provides service to all counsel of record.
 8
 9
     Dated October 30, 2020               By: /s/ J. Curtis Edmondson
10                                        J. Curtis Edmondson
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                     ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                                           12
